Title: To Alexander Hamilton from Rufus King, 19 December 1798
From: King, Rufus
To: Hamilton, Alexander



Lond. Dec. 19 1798
Dear sir

The same uncertainty continues to perplex us concerning the Recommencement of the war. One day we are told that Naples has really begun & that Austria is on the way to support her; the next, that Naples is kept back by Austria to whom the Directory have made the most Advantageous offers. It is certain that france feels the change that has within the last six months taken place in Europe and is extremely anxious to defeat the projected Coalition. Prussia observed & seems inclined to adhere to the same cautious policy that for some time has governed her administration.
Poor Spain is compleatly under the influence of the Directory, and however strange it may Seem the King who most cordially hates England shed tears and was inconsolable on the news of Nelsons victory. Portugal is threatened with a war with Spain unless she concludes a Peace on the Terms of the Directory.
There is great discontents in many of the french Departments, but still the Levy of the New Requisition proceeds. The Insurrection of Brabant extends itself, but tho it will give the Directory some trouble, cannot prove successful unless the war soon recommences. Mr. Grenville an Elder Brother of the Minister, has gone on a special mission to Berlin. He is said to be very clever, and has heretofore refused to go into the diplomatic course. Unless favorable circumstances of success exist, one wd. scarcely believe that the Minister would just now have employed his Brother. The french will lose all their Islands trade & influence in the mediterranean. Minorca has been taken by the English, Malta must fall. Corsica will probably expel the french, tho England will not again accept of their capricious allegiance. Zante, Cerigo & Cephalonia, & probably Corfu have fallen into the Hands of the Turks & Russians.
A Report from Constantinople states that Buonaparte has been assassinated; tho probable, it wants Confirmation. Mr Pitt will be supported in the tax of 10. per C. on the income of the Nation; indeed the People appear firm & resolved to support the Govt. & the prosperity of their manufactures & Trade enable them to do so.
Adieu   Yrs.

R K


P. S. I make you my hearty congratulations on the Settlement of the Question of Rank.

Genl. Hamilton

